AO 245B (Rev. 05/15/2018) Judg1nent in a Criminal Petty Case (Modified)



                                    UNITED STATES DISTRICT COU T
                                               SOUTHERN DISTRJCT OF CALIFORNIA
                                                                                                          l
                     United States of America                               JUDGMENT I                 s\-i~~~l{~,\\~~~~;~JRNIA
                                v.                                           (For Offenses Committed    r After ~~~r I_, 19872~-~ll-:'.PUTY


                        Arturo Perez-Serrano                                 Case Number: 3:19-mj-20143-LL

                                                                            Stephen D Lemish
                                                                            Defendant's Attorney


REGISTRATION NO. 82269298

THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                           ---~-------------------------

 0 was found guilty to count( s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                         Count Number(s)
8: 1325(a)(2)                      ILLEGAL ENTRY (Misdemeanor)                                               1



  D The defendant has been found not guilty on count(s)
                                                                          ------------------~


  D Count(s)                                                                  dismissed on the motion of the United States.
                    -----------------~




                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:
                                               TIME SERVED

  IZI Assessment: $10 WAIVED          tz:l Fine: WAIVED
  IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  D Court recommends defendant be deported/removed with relative,                     charged in case _ _ .

      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                           Monday, January 14, 2019
                                                                           Date of Imposition of Sentence



                                                                           Hiftt.Lv.Ot::LOCK
                                                                           UNITED STATES MAGISTRATE JUDGE

                                                                                                                   3:19-mj-20143-LL
